Motion Granted and Order filed March 5, 2013




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00309-CR
                                  ____________

                BRANDON JOHNSON BARFIELD, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1229325

                                     ORDER

      The State has filed a motion to supplement the record on appeal with an
original exhibit. The motion is granted.
      The clerk of the 182nd District Court is directed to deliver to the Clerk of
this court the original of State’s Exhibit 1, a CD recording of an oral statement
made by appellant, on or before March 15, 2013. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the
justices of this court for their inspection; and, upon completion of inspection, to
return the original of State’s Exhibit 1 to the clerk of the 182nd District Court.



                                               PER CURIAM